

114 S42 IS: Stopping Illegal Obamacare Subsidies Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 42IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Secretary of Health and Human Services to address certain inconsistencies between
			 the self-attested information provided by an applicant in enrolling in a
			 health plan on an Exchange and being determined eligible for premium tax
			 credits and cost-sharing reductions or in being determined to be eligible
			 for enrollment in a State Medicaid plan or a State child health plan under
			 the State Children's Health Insurance Program and the data received
 through the Federal Data Services Hub or from other data sources.1.Short titleThis Act may be cited as the Stopping Illegal Obamacare Subsidies Act.2.Limitation on auto-enrollmentNotwithstanding any other provision of law, American Health Benefit Exchanges shall not provide for automatic enrollment in health plans under such exchanges until the Inspector General of the Department of Health and Human Services verifies that each State Exchange established under section 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 13031) and the Federal Exchange established under section 1321 of such Act (42 U.S.C. 18041) has resolved the inconsistencies (as defined in section 3(a)) outlined in the June 2014 report of such Inspector General.3.Process for applications with inconsistencies(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall make public the steps that the Centers for Medicare & Medicaid Services and the Federal Exchange will take to clear any inconsistencies that arose on or before the date of enactment of this Act and to ensure that the systems used by the Centers for Medicare & Medicaid Services to determine or assess eligibility for premium tax credits, cost-sharing reductions, Medicaid, and the State Children's Health Insurance Program (CHIP) can resolve such inconsistencies not later than 30 days after the date of enactment of this Act.(b)Methods To monitor progressNot later than 30 days after the date of enactment of this Act, the Secretary shall make public the methods that the Centers for Medicare & Medicaid Services use to monitor, track, and measure the progress of the Federal Exchange and State Exchanges in resolving inconsistencies.(c)Suspension of financial assistance programsPremium assistance tax credits under section 36B of the Internal Revenue Code of 1986 and the reduced cost-sharing program under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) shall not be available for plan year 2015. Such premium tax credit and cost-sharing programs shall resume only after—(1)the Commissioner of the Social Security Administration affirmatively declares that all inconsistencies related to invalid social security numbers have been resolved; and(2)the Inspector General of the Department of Health and Human Services determines that all inconsistencies, as defined in section 4(1), have been resolved.(d)Requests for additional information(1)In generalIf applicant information provided by an individual seeking to enroll in a qualified health plan on a State or Federal Exchange contains inconsistencies, the Secretary shall request additional information from the individual, and the individual shall have 90 days to provide such information.(2)Restrictions during inconsistency periodDuring the inconsistency period, an individual may be enrolled in qualified health plan, but may not participate in the premium assistance credit program under section 36B of the Internal Revenue Code of 1986 or the reduced cost-sharing program under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071). An individual who cooperates with a request for additional information and whom the Secretary later determines to be eligible for such programs, shall retroactively receive the benefits of such programs that such individual was eligible to receive for the inconsistency period.(3)Failure to submit additional informationIf the applicant does not submit additional information requested under subparagraph (A)—(A)(i)the applicant shall be withdrawn from the premium assistance credit program under section 36B of the Internal Revenue Code of 1986 and the reduced cost-sharing program under section 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071), as applicable, at the end of the inconsistency period; and(ii)the Secretary shall send notification of such disenrollment to the applicable health insurance issuer; and(B)the applicant shall re-enroll in a qualified health plan with appropriate and accurate information during the next open enrollment period.4.DefinitionsIn this Act—(1)the term inconsistencies means differences between the self-attested information provided by an applicant in enrolling in a health plan on an Exchange and being determined eligible for premium tax credits and cost-sharing reductions or in being determined to be eligible for enrollment in a State Medicaid plan or a State child health plan under the State Children's Health Insurance Program (CHIP) and the data received through the Federal Data Services Hub or from other data sources, including differences with respect to—(A)citizenship;(B)income;(C)coverage under an eligible employer-sponsored plan;(D)incarceration status; or(E)any other issue that would impact individual’s eligibility for financial assistance programs under the Patient Protection and Affordable Care Act (including the amendments made by such Act); and(2)the term inconsistency period means the 90-day period beginning on the date the notice of an inconsistency is sent to the applicant.